NO. 07-08-0084-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                   JANUARY 13, 2009

                          ______________________________


     IN THE INTEREST OF R.A., JR., M.A., R.A., III, A.A., AND M.A, CHILDREN

                         _________________________________

              FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2006-533,896; HONORABLE WILLIAM SOWDER, JUDGE

                          _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


      Appellant, R.A.,1 is the father of five children, three boys, R.A., Jr., R.A., III, and

A.A., and two girls, M.A.#1 and M.A.#2, each of whom are the subject of this proceeding.

On January 31, 2008, the trial court entered an order terminating R.A.’s parental rights as

to the two girls and appointing the Department of Family and Protective Services

(hereinafter the “Department”) and the Intervenors, J.G. and A.G., (hereinafter the



      1
          See Tex. Fam. Code Ann. § 109.002(d) (Vernon 2002); Tex. R. App. P. 9.8(b)(1).
“Intervenors”) as Joint Managing Conservators of both girls. As to the three boys, the order

further appointed the Department as the Sole Managing Conservator, did not appoint R.A.

as a Possessory Conservator, and denied R.A. any possession or access to the boys.

Presenting two issues, R.A. appeals that order maintaining (1) Intervenors’ Petition in

Intervention for Conservatorship should have been dismissed and (2) the Intervenors

lacked standing as to his oldest daughter because she had only been in their home for

thirty-nine days when they filed their First Supplemental Petition in Intervention for

Conservatorship. We affirm.


                                    Background Facts


       R.A. and T.J.P. were married for nine years and are the parents of the five children

the subject of this proceeding. In February of 2006, after R.A. was incarcerated for

domestic violence committed against T.J.P., the Department initiated an investigation into

the circumstances surrounding the children. Later that year, the Department discovered

that T.J.P. had a drug problem and removed all five children from her care. The children

were taken into the Department’s care because neither T.J.P. nor R.A. had relatives who

were suitable candidates to care for the children. The children were placed in different

foster homes.


       M.A.#2, the youngest daughter, was placed in the foster care of the Intervenors.

M.A.#1, the older daughter, was placed in the foster care of the Intervenors at a later date.



                                             2
The boys, who were aggressive, defiant, and experienced behavioral problems, remained

in the Department’s care.


       Originally, the Department filed suit seeking conservatorship of the children and

termination of R.A. and T.J.P.’s parental rights as to all their children. The Department

later nonsuited the termination proceeding as to the three boys and instead sought only

to be appointed permanent sole managing conservator of the boys. T.J.P. signed an

affidavit of relinquishment as to her two daughters so they could be adopted by their foster

parents, who had by then intervened in the termination suit.


       Following presentation of evidence and testimony at the final hearing, the trial court

ordered that, as to the girls, both parents’ parental rights be terminated and the

Department and Intervenors be appointed joint managing conservators. The court further

ordered that, as to the three boys, the Department was appointed as their sole managing

conservator, T.J.P. was appointed possessory conservator, and R.A. was denied any type

of conservatorship, possession, or access.


                                        Discussion


       By his first issue, R.A. maintains that the Intervenors’ Petition in Intervention for

Conservatorship should have been dismissed because (1) the petition did not allege any

facts to support standing, and (2) “satisfactory proof” to authorize the court to grant leave

to intervene was not received by the trial court until the final hearing, in contravention of


                                             3
the provisions of § 102.004(b) of the Texas Family Code. By his second issue R.A.

maintains the Intervenors lacked standing as to his oldest daughter because she had only

been in their home for thirty-nine days when they filed their First Supplemental Petition in

Intervention for Conservatorship and therefore they lacked “substantial past contact”2 with

her. The Department asserts that R.A. lacks standing to assert his contentions because

he does not contest termination of his parental rights. We agree with the Department.


       “[A]n order terminating the parent-child relationship divests the parent and the child

of all legal rights and duties with respect to each other,” except for the child’s right to

inherit. See Tex. Fam. Code Ann. § 161.206(b) (Vernon Supp. 2008). By failing to appeal

the trial court’s termination findings, R.A. is bound by them. The consequence of not

challenging the termination of his parental rights is that R.A. became a former parent with

no legal rights with respect to M.A.#1 and M.A.#2. Therefore, he has no standing to

complain of the foster parents’ intervention in the termination suit. See In re S.M.C. and

D.D.C., No. 07-04-00429-CV, 2005 WL 441538, at *1 (Tex.App.–Amarillo Feb. 25, 2005,

no pet.) (not designated for publication) (holding that mother who did not appeal

termination findings lacked standing to appeal conservatorship issues). See also In re

H.M.M., 230 S.W.3d 204, 204-05 (Tex.App.–Houston [14th Dist.] 2006, no pet.)(holding

that mother did not have standing to appeal post-termination custody decision when she

did not appeal the termination of her parental rights).



       2
           See In re C.M.C., 192 S.W.3d 866, 872 (Tex.App.–Texarkana 2006, no pet.)

                                             4
       Moreover, irrespective of the Intervenors’ right to intervene into this proceeding, the

trial court has authority to appoint a suitable, competent adult as managing conservator of

a child upon termination of the parent-child relationship. See Tex. Fam. Code Ann. §

161.207(a) (Vernon 2002). The evidence presented demonstrated that the foster parents

were suitable, competent, and that M.A.#1 and M.A.#2 had bonded with them. R.A.’s two

issues are overruled.


       Accordingly, the trial court’s order is affirmed.



                                                  Patrick A. Pirtle
                                                      Justice




                                              5